







NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
TECHNIPFMC PLC INCENTIVE AWARD PLAN
This Agreement is made as of [DATE] (the “Grant Date”) by TechnipFMC plc, a
public limited company incorporated under the laws of England and Wales (the
“Company”) and [NAME] (the “Participant”).
The TechnipFMC plc Incentive Award Plan (the “Plan”), as it may be amended or
restated from time to time, is incorporated by reference and made a part of this
Agreement and will control the rights and obligations of the Company and the
Participant under this Agreement. Except as otherwise expressly provided herein,
all capitalized terms have the meanings provided in the Plan. To the extent
there is a conflict between the Plan and this Agreement, the provisions of the
Plan will prevail.
The provisions of this Agreement are replaced, superseded and/or supplemented,
as applicable, by the provisions of the Country Schedules applicable to the
Participant as set forth in Schedule A.
The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant a stock option to the Participant as an inducement to
remain in the service of the Company or one of its affiliates (collectively, the
“Employer”).
The Committee, on behalf of the Company, grants to the Participant a
nonqualified stock option (the “Option”) to purchase an aggregate of [NUMBER OF
SHARES GRANTED] ordinary shares of the Company (the “Shares”) at a price equal
to the closing price of the Shares on the New York Stock Exchange on the Grant
Date, or $[  ] per share, upon the following terms and conditions:
1.Vesting of Option. Subject to its termination as provided in Section 3, below,
and to the satisfaction of the requirements of Section 2 below, the Option is
exercisable at any time or from time to time, in whole or in part, on or after
the third anniversary of the Grant Date (the “Vesting Date”).
2.Death, Disability or Retirement. Notwithstanding Section 1 hereof, in the
event of Participant’s death or Disability (as defined below) prior to the
Vesting Date, the Option will fully vest and be immediately exercisable by the
Participant or by the person or persons to whom the Participant’s rights under
the Option pass by will or by the applicable laws of descent or distribution, in
the event of the Participant’s death or Disability. In the event of
Participant’s Retirement (as defined below) prior to the Vesting Date, the
Participant will retain the right to exercise the Option in full on or after the
Vesting Date.
3.Change in Control. Notwithstanding the foregoing, upon a Change in Control
where the surviving corporation or any parent corporation thereof:
(a)assumes or continues the Award, the Option will continue to be subject to
vesting as provided in Sections 1 and 2, exercisable on the Vesting Date;
provided, however, in the event of Participant’s Termination of Service prior to
the Vesting Date without Cause (as defined below) or for Good Reason (as defined
below) within the twenty-four (24) month period following the consummation of a
Change in Control (the “Protection Period”), the Option will fully vest and be
immediately exercisable; or
(b)does not assume or continue the Award, the Option will vest and become
exercisable upon the consummation of the Change in Control.
4.Employment. Subject to Section 5, below, it is a condition precedent to the
right to exercise the Option that the Participant remain employed, appointed or
in service for the Employer continuously during the period from the Grant Date
to the earliest of (a) the Vesting Date, (b) the date





--------------------------------------------------------------------------------







of the Participant’s Retirement, (c) the date of the Participant’s death or (d)
the date of the Participant’s Disability. Any portion of the Option that is not
vested will be forfeited upon the Participant’s Termination of Service with the
Employer before the Vesting Date for a reason other than the Participant’s
death, Disability or Retirement.
5.Termination of Option. The Option and all rights thereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest of the date (a) that is ten years after the Grant Date, (b)
that is three months after the date the Participant ceases to be employed,
appointed or in service for an Employer for any reason other than death,
Disability or Retirement, (c) that is five years from the date of the
Participant’s Retirement or termination due to Disability, (d) that is one year
from the date of the Participant’s death or (e) the Participant is terminated
for Cause (as defined below) (such date being referred to as the “Option
Expiration Date”).
6. Right to Exercise. The Option may be exercised at any time on or after the
date on which it first becomes exercisable under Sections 1, 2, 3 and 4, above,
to and including the Option Expiration Date by the Participant or by the person
or persons to whom the Participant’s rights under the Option will pass by will
or by the applicable laws of descent and distribution. In no event may the
Option be exercised to any extent by anyone before it becomes exercisable
pursuant to Sections 1, 2, 3 and 4, above, or after the Option Expiration Date.
7.Method of Exercise. The Participant (or other person entitled to do so) may
exercise the Option with respect to all or any part of the Shares then subject
to such exercise by giving the Company written notice of such exercise,
specifying the Grant Date, the number of such shares as to which the Option is
being exercised, and paying an amount equal to the sum of the option price of
such shares and the amount of any taxes required to be withheld by the Company
(the “Option Payment”) by any method provided below. The Option Payment may be
satisfied by: (a) payment of cash or check, bank draft or postal or express
money order payable to the order of the Company in lawful money of the United
States; (b) surrender of Shares (including, without limitation, Shares otherwise
issuable upon exercise of the Option) that have been held by the Participant for
such period as is required so as to not result in adverse accounting treatment,
or, that were purchased by the Participant on the open market, having a Fair
Market Value at the date of such notice equal to the aggregate exercise price of
the Option or exercised portion thereof; (c) through the delivery of a notice
that Participant has placed a market sell order with a broker with respect to
Shares then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale directly to
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale; (d) by a
combination of cash, check, draft, money order and such Shares; or (e) such
other methods as the Company may from time to time make available upon notice to
the Participant. As soon as practicable after receipt of such notice and
payment, the Company will, without transfer or issue tax or other incidental
expense to the Participant or other person exercising the Option, issue to such
Participant the Shares.
8.Adjustment. The Committee may make, according to applicable law, equitable
substitutions or adjustments in the Option and/or Shares issuable upon exercise
of the Option as it determines to be appropriate in the event of any corporate
event or transaction such as a stock split, merger, consolidation, separation,
including a spin-off or other distribution of stock or property of the Company,
reorganization or any partial or complete liquidation of the Company.
9. Rights Prior to Exercise. The Option will during the Participant’s lifetime
be exercisable only by the Participant, and neither the Option nor any right
thereunder will be assignable or transferable by the Participant by voluntary or
involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Participant nor any
other person entitled to exercise the Option will





--------------------------------------------------------------------------------







have any of the rights of a stockholder with respect to the shares subject to
the Option, except to the extent that Shares will have been issued upon the
exercise of the Option.
10.No Limitation on Rights of the Company. The granting of the Option will not
in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
11. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ, appoint or work with the
Participant, or as affecting in any way the right of the Employer to terminate
the employment, appointment or service of the Participant at any time.
12.Government Regulation. The Company’s obligation to deliver Shares upon
exercise of the Option will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.
13.Withholding. The Employer, in accordance with the terms of the Plan, will
comply with all applicable withholding tax laws, and will be entitled to take
any action necessary to effectuate such compliance.
14.Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, TechnipFMC plc, 11740 Katy Freeway,
Houston, Texas 77079, and any notice to the Participant (or other person
entitled to exercise the Option) will be addressed to the Participant’s address
now on file with the Company, or to such other address as either may designate
to the other in writing. Any notice will be deemed to be duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with prepaid postage) in a post office or branch post office
regularly maintained by the United States Postal Service.
15. Administration. The Committee administers the Plan and delegates certain
authority in accordance with the Equity Plan Committee Grant Policy adopted by
the Committee. The Participant’s rights under this Agreement are expressly
subject to the terms and conditions of the Plan and any Sub-Plans, if any, a
copy of which has been made available to the Participant.
16.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.
17.Sole Agreement. This Agreement is the entire agreement between the parties to
it relating to the Option and supersedes any and all prior oral and written
representations. This Agreement may only be amended by written agreement between
the Company and the Participant.
18.Delivery of Documents. Any document relating to participation in the Plan or
any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, electronic delivery at the e-mail address, if any, provided for the
Participant by the Company, or upon deposit in a government sponsored postal
service, by registered or certified mail, or with an internationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature hereto or at such other
address as such party may designate in writing from time to time to the other
party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, this Agreement, the Plan’s prospectus, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Agreement to the Company





--------------------------------------------------------------------------------





or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company. The Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described herein. Electronic execution of this Agreement
shall have the same binding effect as a written or hard copy signature and
accordingly, shall bind the Participant and the Company to all of the terms and
conditions set forth in the Plan and this Agreement.
(b)Paper Copies. Participant acknowledges that he or she may receive form the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery or execution of
such document fails.
19.Clawback. This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon receipt or exercise of
this Award or upon the receipt or resale of any Shares underlying this Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, whether or not such claw-back policy was in
place at the time of grant of this Award, to the extent set forth in such
claw-back policy.
20.Governing Law. The interpretation, performance and enforcement of this
agreement will be governed by the laws of the State of Delaware.
21.Privacy. Participant acknowledges, agrees and consents, as a condition to
receipt of this Award and in accordance with Section 11.8 of the Plan, to
Employer’s collection, use and transfer, in electronic or other form, of
personal data of the Participant as described in Section 11.8 of the Plan by and
among the Company and its Subsidiaries for the exclusive purpose of
implementing, performing or administering the Plan or any related benefit.
Participant expressly gives his or her consent to the Employer and the Company
to receive, possess, use, retain and transfer such personal data as may be
required to a broker or other third party with whom the Company or any of its
Subsidiaries or the Participant may elect to deposit any Shares.
22.Definitions. Unless otherwise provided on Schedule A, the Country Schedule:
(a)“Cause” means
(i)the Participant’s willful and continued failure to substantially perform the
Participant’s employment duties in any material respect (other than any such
failure resulting from Disability), after a written demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Company believes the Participant has failed to perform the
Participant’s duties, and after the Participant has failed to resume substantial
performance of the Participant’s duties on a continuous basis within thirty (30)
calendar days of receiving such demand;
(ii)the Participant’s willfully engaging in other conduct which is demonstrably
and materially injurious to the Company or an affiliate; or
(iii)the Participant’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law.





--------------------------------------------------------------------------------





(b)“Disability” means Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.
(c)“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following during the Protection Period:
(i)the assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material adverse change in
duties or status as a result of the stock of the Company ceasing to be publicly
traded or of the Company becoming a subsidiary of another entity, or any
material adverse change in the Participant’s reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a reduction or alteration in the nature or
status of the Participant’s authorities, duties, or responsibilities from the
greatest of those in effect (x) on the Grant Date, (y) during the fiscal year
immediately preceding the year of the Change in Control, and (z) on the date
immediately preceding the Change in Control;
(ii)the Company’s requiring the Participant to be based at a location which is
at least one hundred (100) miles further from the Participant’s then current
primary residence than is such residence from the office where the Participant
is located at the time of the Change in Control, except for required travel on
the Company’s business to an extent substantially consistent with the
Participant’s business obligations as of the Grant Date or as the same may be
changed from time to time prior to a Change in Control;
(iii)a material reduction by the Company in the Participant’s then current
salary of record paid as annual salary (excluding amounts received under
incentive or other bonus plans), as in effect on the Grant Date or as the same
may be increased during the Protection Period;
(iv)a material reduction in the Participant’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Participant participates from the greatest of the levels in place (x) on the
Grant Date, (y) during the fiscal year immediately preceding the year of the
Change in Control and (z) on the date immediately preceding the Change in
Control; or
(v)any termination of Participant’s employment by the Company that is not
effected pursuant to a written notice of termination which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment.
The existence of Good Reason will not be affected by the Participant’s temporary
incapacity due to physical or mental illness not constituting a Disability. The
Participant’s continued employment will not constitute a waiver of the
Participant’s rights with respect to any circumstance constituting Good Reason;
however, “Good Reason” for Participant’s separation from employment will exist
only if: the Participant provides written notice to the Company within ninety
(90) days of the occurrence of any of the above listed events; the Company fails
to cure the event within thirty (30) days following the Company’s receipt of
Participant’s written notice; and the Participant separates from employment with
the Company effective not later than twenty four (24) months after the original
occurrence of the “Good Reason” event. For sake of clarity, the event giving
rise to a Good Reason termination must occur during the Protection Period, but
Participant’s actual termination of employment for Good Reason may occur after
the end of the Protection Period, and such termination will be treated as if it
occurred during the Protection Period for purposes of Section 3.





--------------------------------------------------------------------------------







(d)“Retirement” means termination of the Participant’s employment on or after
the date the Participant reaches the age of 62.


Executed as of the Grant Date.


TechnipFMC plc


By:
 
 
 
 
 



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







--------------------------------------------------------------------------------









SCHEDULE A
TO TECHNIPFMC PLC INCENTIVE AWARD PLAN
STOCK OPTION AWARD AGREEMENT
COUNTRY SCHEDULE
This Schedule A includes (i) additional terms and conditions applicable to all
Participants providing services to the Company outside the United States, and
(ii) additional terms applicable to Participants providing services to the
Company in the countries identified below. These terms and conditions are in
addition to those set forth in the Agreement, unless otherwise noted, and to the
extent there are any inconsistencies between these terms and conditions and
those set forth in the Agreement, these terms and conditions shall prevail. Any
capitalized term used in this Schedule A without definition shall have the
meaning ascribed to such term in the Plan or the Agreement, as applicable.
Participants are advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the country of residence may apply to
Awards.
I.
GLOBAL PROVISIONS APPLICABLE TO PARTICIPANTS IN ALL COUNTRIES OTHER THAN THE
UNITED STATES

1.General Acknowledgements and Agreements: By acceptance of the Award, the
Participant acknowledges and agrees that:
(a)No Guarantee of Continued Service. THE VESTING OF THE STOCK OPTIONS PURSUANT
TO THE VESTING SCHEDULE WILL OCCUR ONLY IF THE PARTICIPANT CONTINUES AS A
DIRECTOR, CONSULTANT OR EMPLOYEE (AS APPLICABLE) OF THE COMPANY OR A SUBSIDIARY
THROUGH THE APPLICABLE VESTING DATE. THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A DIRECTOR, CONSULTANT OR EMPLOYEE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO EFFECT A TERMINATION OF SERVICES AT
ANY TIME, WITH OR WITHOUT CAUSE, NOR SHALL IT BE CONSTRUED TO AMEND OR MODIFY
THE TERMS OF ANY CONSULTANCY, DIRECTORSHIP, EMPLOYMENT OR OTHER SERVICE
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ANY SUBSIDIARY.
(b)The Plan is discretionary in nature and that, subject to the terms of the
Plan, the Company can amend, cancel or terminate the Plan at any time.
(c)The grant of the Option under the Plan is voluntary and occasional and does
not give the Participant any contractual or other right to receive Options or
benefits in lieu of Options in the future, even if a Participant has received
Options repeatedly in the past.
(d)All determinations with respect to any future awards, including, but not
limited to, the times when awards under the Plan shall be granted and the terms
thereof, including the time or times when any Options may vest, will be at the
sole discretion of the Administrator.
(e)Participation in the Plan is voluntary.





--------------------------------------------------------------------------------







(f)The value of the Options is an extraordinary item of compensation that is
outside of the scope of any directorship, consultancy or employment contract or
relationship.
(g)The Options are not part of normal or expected compensation or salary for any
purpose, including, without limitation, calculating severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments.
(h)The Options shall expire, terminate and be forfeited upon Termination of
Services for any reason, except as otherwise explicitly provided in this
Agreement and/or the Plan.
(i)The future value of the Shares that may be issued upon vesting and exercise
of the Options is unknown and cannot be predicted with any certainty.
(j)No claim or entitlement to compensation or damages arises from the
expiration, termination or forfeiture of the Options or any portion thereof.
(k)Neither the Company nor any Subsidiary has provided, nor will they provide,
any Participant with specific tax, legal or financial advice with respect to the
Options, the Shares issuable upon vesting and exercise of Options, this
Agreement or the Plan. Neither the Company nor any Subsidiary is making, nor
have they made, any recommendations relating to participation in the Plan, the
receipt of the Options or the acquisition or sale of Shares upon vesting and
exercise of Options.
(l)The Participant shall bear any and all risk associated with the exchange of
currency and the fluctuation of currency exchange rates in connection with this
Award, including without limitation in connection with the sale of any Shares
issued upon vesting and exercise of the Options.
(m)It shall be the Participant’s responsibility to comply with any and all
exchange control requirements applicable to the Options and the sale of Shares
issued upon vesting and exercise of the Options and any resulting funds
including, without limitation, reporting or repatriation requirements.
(n)The Participant shall be responsible for legal compliance requirements
relating to the Options or the ownership and possible sale of any Shares issued
upon vesting and exercise of the Options, including, but not limited to, tax
reporting, the exchange of U.S. dollars into or from local currency, the
transfer of funds to or from the United States, and the opening and use of a
U.S. brokerage account.
(o)If this Agreement, the Plan, any website or any other document related to the
Options is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence. By acceptance of the Options, the Participant confirms having
read and understood the documents relating to the Plan and the Options,
including, without limitation, this Agreement, which were provided in English,
and waives any requirement for the Company to provide these documents in any
other language.
(p)The Participant’s right to vest in and exercise the Options will terminate
effective as of the date that is the earlier of (1) the effective date of the
Termination of Services (whether or not in breach of local labor laws), or (2)
the date he or she is no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under applicable
laws (including, but not limited to statutory law, regulatory law and/or common
law); the Company shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Options.





--------------------------------------------------------------------------------







(q)To the extent the Participant is providing services in a country identified
in Section II of this Schedule A, such Participant understands and agrees that
the provisions for such country apply and are incorporated into the Agreement.
2.Consent to Personal Data Processing and Transfer. The Company may hold, and by
accepting the Options the Participant consents to their holding, personal
information, including the Participant’s name, home address, telephone number,
date of birth, social security number or other Employee tax identification
number, national identification number, passport number, employment history and
status, salary, nationality, job title, and information about any equity
compensation grants or Shares awarded, cancelled, purchased, vested, unvested or
outstanding in the Participant’s favor (the “Data”).
The Company uses the Data for the purpose of implementing, managing and
administering the Plan and for compliance and financial reporting purposes (the
“Purpose”).
The Company may transfer, and by accepting the Options the Participant consents
to any such transfer of, the Data to the Company’s Subsidiaries or to other
entities to assist the Company in the Purpose. The Company may also make the
Data available to public authorities where required by law or regulation. The
third parties and public authorities may be located in the United States, the
European Economic Area, or elsewhere, including in territories where data
protection laws may not be as protective as in the Participant’s jurisdiction of
residence.
The Participant may, at any time, review the Data, require any necessary
amendments to it or withdraw the consents given herein in writing by contacting
the Company through the Participant’s local human resources representative. In
order to withdraw consent, the Participant must do so by writing to the
Company’s Stock Administration Department, [____________________________], or
sending an email to [_______________]. If the Participant withdraws consent, the
Company will not be able to administer this award. Accordingly, upon withdrawal
of such consent, this Award will be cancelled when such withdrawal is received.
Participant agrees that the Company and third parties may process Data as
described above and below, including transfer to and use in countries in which
data protection laws may not be as protective as in jurisdiction of residence.
II.
COUNTRY SPECIFIC PROVISIONS APPLICABLE TO PARTICIPANTS WHO PROVIDE SERVICES IN
THE IDENTIFIED COUNTRIES

FRANCE
The provisions of this Country Schedule France provide additional definitions
and conditions for the purpose of granting Options which are intended to qualify
for specific French personal income tax and social security treatment in France
applicable to stock-options under Articles L. 225-177 to L. 225-186-1 of the
French Commercial Code (Code de Commerce), for qualifying Employees and
corporate officers (mandataires sociaux) who are resident in France for French
tax purposes (“French Qualifying Options”).
Notwithstanding any other provisions of the Plan, Options granted under this
Country Schedule France to Participants resident in France are subject to the
following additional conditions:
1.French Entity. The term “French Entity” has such meaning as is given to it
under the definition of “Subsidiary” under Article L 225-180 of the French
Commercial Code. A French Entity also means (a) a French permanent establishment
of the Company, (b) a French permanent establishment





--------------------------------------------------------------------------------







of a non-French subsidiary of the Company and (c) the French permanent
establishment of a non-French company of which the Company is a subsidiary.
2.Eligible Individual means any person who, on the Grant Date of the Options and
to the extent required under French law, is employed by a French Entity under
the terms of a written or oral employment agreement and/or any person holding an
executive office with a French Entity and who might be granted Options under
French law. An Eligible Individual also means any person who does not own, on
the applicable Grant Date, Shares representing more than 10% of the issued share
capital of the Company.
3.Grant Date means the date on which the Administrator (a) makes the
determination granting the Options to a Participant, (b) determines the number
of Options granted to such Participant and (c) the Option Exercise Price.
4.Participant means an Eligible Individual who has been granted Options pursuant
to the Plan. French Qualifying Options may only be granted to Eligible
Individuals as defined above. Stock Appreciation Rights cannot be granted to
Participants resident in France and cannot be substituted to Options granted to
a Participant resident in France.
5.Closed Period. As of the date of this Country Schedule France, and according
to Article L. 225-197-1 of the French Commercial Code:
(a)If the Shares are listed on any established securities exchange or a national
market system, no French Qualifying Option may be granted less than twenty
trading days after a coupon giving a right to a dividend or to a capital
increase has been detached from the Shares.
(b)If the Shares are listed on any established securities exchange or a national
market system, French Qualifying Options cannot be granted (i) during the ten
trading days preceding and following the date on which the consolidated
accounts, quarterly or annual accounts of the Company are published and (ii)
during a period (x) starting from the date on which the corporate bodies of the
Company become aware of any information which, if published, could significantly
affect the Company’s stock price and (y) ending at the close of the tenth
trading day following the publication of such information.
If the French Commercial Code is amended after adoption of this Country Schedule
France to modify the definition and/or applicability of the Closed Periods to
French Qualifying Options, such amendments shall become applicable to any
Options granted under this Country Schedule France, to the extent required or
permitted under French law.
6.Non-transferability of Options. The Options may neither be assigned nor
transferred. The Options may nevertheless be transferred to the heirs of the
Participant resident in France and exercised by them within a period of six
months following the death of such Participant resident in France.
7.The Fair Market Value of a Share shall be determined according to the
provisions of the Plan, and for French Qualifying Options subject to the
following limitations:
(a)(i) If the Shares are listed on any established securities exchange or a
national market system, or (ii) if the Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value will in no case be less than eighty per cent (80%) of the average
of the closing sales price for a Share as quoted on said securities exchange
market during the twenty trading market days prior to the day of the
Administrator’s decision to grant the Options. In the case of French Qualifying
Options to acquire existing Shares, the Fair Market Value will also not be lower
than 80% of the average price of the Shares purchased by the Company for future
grants. If





--------------------------------------------------------------------------------







the Shares are listed on more than one securities exchange or market, then the
Fair Market Value will be determined based on the highest average closing sales
price determined on each such securities exchange or market; or
(b)In the absence of an established market for the Shares, the Fair Market Value
thereof shall be determined in good faith by the Administrator in connection
with the price held at the time of the last operation affecting the share
capital of the Company, unless otherwise decided by the Board by a well-founded
decision, and in consideration of the applicable laws and regulations applicable
on this date.
8.Vesting. In the event of Participant’s death prior to the Vesting Date, the
Option will fully vest and the underlying Shares shall be issued to his/her
heirs, at their request made within 6 months following the Participant’s date of
death.
9.Option Exercise Price. The Option Exercise Price shall be determined on the
Grant Date of the Options to the Participant resident in France. Any adjustment
made to the Exercise Price and/or the number of French Qualifying Options
awarded under this Country Schedule France shall not provide more advantages to
the Participant than those which would result from any adjustments that would be
made in accordance with the provisions of Articles L 225-181 of the French
Commercial Code.
10.Change in Control. Notwithstanding Section 3 of the Agreement, in the event
of a corporate transaction or a Change in Control as set forth in Section 2.11
of the Plan, adjustments to the terms and conditions of the French Qualifying
Options or underlying Shares may be made only in accordance with the Plan and
the Nonqualified Stock Option Agreement, in which case such Options might no
longer qualify as French Qualifying Options under the French Commercial Code.
11.French Award Recipient’s Account. The Shares issued or delivered to the
Participant resident in France pursuant to the exercise of Options shall be
recorded in an account in the name of the Participant with the Company or a
broker or in such other manner as the Company may otherwise determine in order
to ensure compliance with applicable law.
12.Disability. Disability means Participant’s inability corresponding to the 2nd
or 3rd category among the categories set forth in Article L. 341-4 of the French
Social Security Code.
13.Good Reason. With respect to a Participant resident in France who is an
Employee, “Good Reason” means termination for alleged economic reasons for
dismissal as defined by French law (motif économique de licenciement). For
corporate officers (mandataires sociaux), the definition of “Good Reason” shall
be the same as that provided in the Agreement, adapted mutatis mutandis to a
corporate officer, subject to the condition that the occurrence of the item or
items listed therein result from a shareholder decision.
14.Retirement. Retirement means termination of the Participant’s employment
contract and/or corporate officer position, by either party, at a time the
Participant is entitled to benefit from full pension rights (retraite à taux
plein).
15.Privacy. The Company may hold and collect personal information, including the
Participant’s name, home address, telephone number, date of birth, Employee tax
identification number, employment history and status, salary, nationality, job
title and information about any equity compensation grants or Shares awarded,
cancelled, purchased, vested, unvested or outstanding in the Participant’s favor
(the “Data”).
The processing of the Data by the Company is necessary for the performance of
the Agreement and is carried out for the purpose of implementing, managing and
administering the Plan. The processing





--------------------------------------------------------------------------------







of the Data by the Company is also necessary for compliance and financial
reporting purposes so as to allow the Company to comply with legal obligations
in this respect, or to pursue legitimate interests.
The Company may transfer the Data to the Company’s Subsidiaries or to other
entities to assist the Company in the purposes mentioned above. The Company may
also make the Data available to public authorities where required by law or
regulation. The third parties and public authorities may be located in the
United States, the European Economic Area, or elsewhere, including in
territories where data protection laws may not be as protective as in the
Participant’s jurisdiction of residence. Such transfer outside of the European
Economic Area is necessary for the performance of the Agreement. Participant may
request a list with the names and addresses of all recipients of the Data by
contacting his or her local human resources representative.
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.
The Participant may, at any time, review the Data, and/or require any necessary
amendments to it by contacting the Company through the Participant’s local human
resources representative. Participant may also issue directives for the purposes
of deciding what should happen to his or her Data after his or her death.
NORWAY
The provisions of this Country Schedule for Norway provide additional
definitions and conditions for the purpose of granting Options which are
intended to be granted to Employees and corporate officers who are resident in
Norway for tax, labour or securities law purposes.
Acknowledgment of Nature of Plan and Option. In accepting this Agreement,
Participant acknowledges that, in the event of termination of the Participant’s
employment (whether or not in breach of local labor laws), Participant’s rights
to unvested Options under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participant’s Options.
UNITED KINGDOM
The Agreement together with these UK specific terms form the rules of the
employee share scheme applicable to the United Kingdom based Employees of the
Company and any Subsidiaries. All Awards granted to Employees of the Company or
any Subsidiaries who are based in the United Kingdom will be granted on similar
terms. This Agreement incorporates the terms of the Plan with the exception that
in the United Kingdom only Employees of the Company or any Subsidiaries are
eligible to be granted Options. Other Eligible Individuals who are not Employees
are not eligible to receive Options in the United Kingdom.
1.Tax Indemnity. Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary, any Parent and his/her Employer if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising) that is attributable to (1) the grant or
exercise of, or any benefit derived by Participant from, the Option or the
Shares which are the subject of the Option, (2) the transfer or issue of Shares
to Participant on







--------------------------------------------------------------------------------







satisfaction of the Option or any other benefit on exercise of the Option, (3)
any restrictions applicable to the Shares held by the Participant ceasing to
apply to those shares, or (4) the disposal of any Shares (each of those events
referred to as a “Taxable Event”)).
2.Tax Liability. The Option cannot be exercised until Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Shares by the Participant. The Company shall not be
required to issue, allot or transfer Shares until Participant has satisfied this
obligation.
3.Election. Participant undertakes that, upon request by the Company, he/she
will (on or within 14 days of acquiring the Shares) join with his/her Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on exercise of the Option on any occasion will be
calculated as if the Shares were not restricted and Sections 425 to 430
(inclusive) of ITEPA are not to apply to such Shares.
4.Loan. Participant agrees that if Participant does not pay or his/her Employer
or the Company does not withhold from Participant the full amount of any Tax
Liability within 90 days after the end of the tax year in which the Taxable
Event occurred, or such other period specified in Section 222(1)(c) of ITPEA,
then the amount that should have been withheld shall constitute a loan owed by
Participant to the Employer, effective 90 days after the end of the tax year in
which the Taxable Event occurred. Participant agrees that the loan will bear
interest at the HMRC’s official rate and will be immediately due and repayable
by Participant, and the Company and/or the Employer may recover it at any time
thereafter by: (i) withholding the funds from salary, bonus or any other funds
due to Participant by the Employer; (ii) withholding in Shares issued upon
vesting and exercise of the Option or from the cash proceeds from the sale of
Shares; or (iii) demanding cash or a cheque from Participant. Participant also
authorizes the Company to delay the issuance of any Shares to Participant unless
and until the loan is repaid in full.
Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and the Tax Liability is not collected from or paid by
Participant within 90 days of the end of the tax year in which the Taxable Event
occurred, the amount of any uncollected Tax Liability may constitute a benefit
to Participant on which additional income tax and national insurance
contributions may be payable. Participant acknowledges that the Company or the
Employer may recover any such additional income tax and national insurance
contributions at any time thereafter.
5.Acknowledgement. Participant acknowledges that neither this UK Option
Agreement nor the Plan has been issued, nor has it been approved by, an
authorised person within the meaning of the Financial Services and Markets Act
2000 of the United Kingdom and is being directed at the Participant because the
offer to which this UK Option Agreement and the Plan relate has been determined
as having regard to the Participant’s circumstances as an Employee of the
Company or one of its Subsidiaries. This UK Option Agreement is strictly
confidential and is not for distribution to, and may not be acted upon by, any
other person other than the person to whom it has been specifically addressed.
6.For the purposes of this Agreement and the Plan, the following defined term
applies:
(a) “Retirement” means the termination of the Participant’s employment at the
age when he or she becomes eligible to receive a state pension in the UK.





